DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention has been amended; objection is withdrawn.

Specification
The abstract of the disclosure has been amended.  Paragraphs 1, 57, 60 & 98 have been amended.  Objections are withdrawn.

Claim Rejections - 35 USC § 112
Claim 1 has been amended as suggested; rejections under this section are withdrawn.

Allowable Subject Matter
Claims 1-23 are allowed.  The following is an Examiner’s statement of reasons for allowance:  The prior art is silent regarding a display apparatus with a plurality of data lines connected to pixels arranged in rows and columns, wherein certain data lines between pixels arranged in a first row to an eth row comprise a plurality of column data lines extending in a second direction crossing a first direction and a plurality of row data lines extending in the first direction wherein the row data lines are electrically connected to the column data lines and the column data lines extend in the second direction th row to an fth row, where e and f are natural numbers and f is equal to or greater than e.
The closest prior art is Lee (U.S. Patent 9,837,038 B2) who discloses Display Panel.  Lee teaches using demultiplexers to reduce the number of data lines in a circular display device.  At figure 2, Lee depicts data lines that have vertical and horizontal segments.  However, said horizontal and vertical segments are depicted in layout region 120 located outside display region 110, thus said segments do not appear to pass between pixels.
Shin et al. (US PGPUB 2010/0134743 A1) discloses Display Substrate, Display Panel Having the Display Substrate, and Display Device Having the Display Panel.  At figure 1, Shin depicts data lines with vertical and somewhat horizontal segments.  However, said segments appear to be in a border area and not between pixels in a display area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306.  The examiner can normally be reached on MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/LAURENCE J LEE/Primary Examiner, Art Unit 2624